DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 & 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20160118552) in view of Oh et al. (US 20150349225).
Regarding claim 1, Kim discloses that a semiconductor device, comprising:
a first electrode 126 & 127 provided on a semiconductor multilayer structure 123 (Fig. 1AB);

a bonding metal layer 121 & 122 that directly bonds the first electrode 126 & 127 and the second electrode 111 & 112 together, the first electrode includes a p-side electrode 127 and an n-side electrode 126 (Fig. 1A-B).
Kim fails to teach the bonding metal layer includes a gap inside, and the gap is embedded in the bonding metal layer without contacting the first electrode and the second electrode and  a proportion of an area taken up by the gap in a plan view is lower in a region close to a p-n electrode opposed portion than in a region away from the p-n electrode opposed portion, the p-n electrode opposed portion being a portion across which the p-side electrode and the n-side electrode are opposed to each other.
However, Oh suggests that the bonding metal layer 322 & 321 includes a gap (Void) inside (Fig. 5b), and the gap void is embedded in the bonding metal layer 322 & 321 without contacting the first electrode 244b and the second electrode 220b and  a proportion of an area taken up by the gap Void in a plan view is lower in a region close to a p-n electrode 244b opposed portion than in a region 430 & 530ab (Fig. 6 & Fig. 11) away from the p-n electrode opposed portion, the p-n electrode opposed portion being a portion across which the p-side electrode and the n-side electrode are opposed to each other (see modified Fig. below).

    PNG
    media_image1.png
    503
    1074
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide Kim with the bonding metal layer includes a gap inside, and the gap is embedded in the bonding metal layer without contacting the first electrode and the second electrode and  a proportion of an area taken up by the gap in a plan view is lower in a region close to a p-n electrode opposed portion than in a region away from the p-n electrode opposed portion, the p-n electrode opposed portion being a portion across which the p-side electrode and the n-side electrode are opposed to each other as taught by Kitano in order to enhance reliability of electrical connection between a lead frame and a light emitting device (para. 0014) and also, the claim would have been obvious because a particular know technique was recognized as part of the ordinary capabilities of one skilled in the art.	
Reclaim 2, Kim & Oh fail to specify that the region close to the p-n electrode opposed portion is a region located at a distance of 100 um or less from the p-n electrode opposed portion.

Before effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use a certain distance that close to the p-n electrode opposed portion, because it would have been to obtain a certain distance that close to the p-n electrode opposed portion to achieve small size of solder to reduce size of LED device.	
Reclaim 3, Kim & Oh disclose that the gap extends linearly along an outer side of the first electrode in a plan view of the bonding metal layer (Oh, Fig. 5b).
Reclaim 4, Kim & Oh disclose that the gap is parallel to the outer side of the first electrode (Oh, Fig. 5b).
Reclaim 5, Kim & Oh disclose that the gap includes a plurality of lines of gaps at a fixed interval (Oh, Fig. 5b).
Reclaim 6, Kim & Oh disclose that the gap comprises a plurality of voids (Ho, Fig. 5b).
Reclaim 7, Kim & Oh disclose that the outer side at least partially includes a curved section, and the gap extends along the curved section interval (Oh, Fig. 5b).
Reclaim 8, Kim & Oh disclose that the gap is at least partially radial in shape in a plan view of the bonding metal layer (Oh, Fig. 5b).
Reclaim 9, Kim & Ho fail to specify that the gap has a height that is at least 10 percent of a height of the bonding metal layer.
However, notwithstanding, one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization.  

Reclaim 11, Kim & Oh discloses that the bonding metal layer comprises gold (Oh, 0070)
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20160118552) in view of Ho et al. (US 20150349225) and further in view of Liang (US 5639696) and Plough et al. (US 3872418).
Reclaim 10, Kim & Oh fail to teach the gap is at least partially filled with resin.
However, Liang suggests that the gap is at least partially filled with fillet 54ab (Liang, the eutectic fillet 54a and 54b).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide Kim & Kitano with the gap is at least partially filled with fillet as taught by Liang in order to enhance security of electrical connections and also, the claim would have been obvious because a particular know technique was recognized as part of the ordinary capabilities of one skilled in the art.
Kim, Oh & Liang fail to specify that a fillet is a resin.
However, Plough suggests that eutectic fillet can be epoxy (resin) (col. 3, lines 10-19).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide Yamada Kim, Oh & Liang with a fillet can be a resin (epoxy) as taught by Plough in order to enhance material variations, enhance thermal resistance by using epoxy and also, the claim would have been obvious .
Response to Arguments
Applicant’s arguments, see pages on 6, filed on 12/28/2021, with respect to the rejection(s) of claim(s) under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Oh et al. (US 20150349225).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU C KIM whose telephone number is (571)272-5972. The examiner can normally be reached M-F 9:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/SU C KIM/             Primary Examiner, Art Unit 2899